DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Carr et al (US-2013/0220945) in view of Mayer et al (US-2019/0054502).
	
Referring to claims 1-3. Carr et al (herein “Carr”) discloses a “Feeder With Screen For Shaker”. See Figs. 1-3 and respective portions of the specification. Carr further discloses a housing inlet (102, 106) for a sifter, comprising: a scalping screen (112A) sloped downward in a first direction; and a bottom surface/pan (104) positioned at least partially below the scalping screen, wherein the pan is sloped downward in a second direction that is different than the first direction.  It should be noted that it is disclosed pan/bottom surface (104) is stepped in a different direction. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Carr wherein the bottom surface (104) was a pan that was sloped away at an angle from about 2 to about 20 degrees with respect to the horizontal plane, so that the pan could serve as a means to direct the stream to a different outlet. Carr doesn’t discloses a splitter configured to receive a material and split the material into substantially equal portions, and wherein one of the portion is distributed to the scalping screen. Mayer et al (herein “Mayer”) discloses a “Rock Box Splitter”. See Figs. 1-4 and respective portions of the specification. Mayer further discloses a gyratory sifter (400) with a splitter (100) above housing inlet with inlet door (200) configured to receive material and split the material into equal portions, and wherein one of the portions is distributed to the scalping screen. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the . 



Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Schmidt (US-4322288) in view of Mayer et al (US-2019/0054502).

Referring to claims 11 Schmidt discloses a “Apparatus For Sizing Particulate Material”. See Figs. 1-2 and respective portions of the specification. Schmidt further discloses a gyratory sifter (See Fig. 1), comprising: an upper deck comprising: an upper scalping screen (6) sloped downwards in a first direction; an upper pan (4a) positioned at least partially below the upper scalping scree, wherein the upper pan is sloped downward in a second direction that is different that the first direction; a first upper screen (2B) positioned downstream from the upper pan, wherein openings in the upper pan are larger than openings in the first upper screen; and a first lower screen (2C) positioned at least partially below the first upper screen, wherein the openings in the first upper screen are larger than openings in the first lower screen, and wherein the 

Referring to claim 16. With respect to claim 16, the method described in these claims would inherently result from the use of Carr’s “Feeder With Screen For Shaker” in view of Mayer’s “Rock Box Splitter” as advanced above.

Allowable Subject Matter
Claims 4-10, 12-15, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655